                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE
INSURANCE COMPANY,
                                                         8:19-CV-234
                   Plaintiff,

vs.                                                         ORDER

ACASS SYSTEMS, LLC, et al.,

                   Defendants.


      This matter is before the Court on its own motion. This is an interpleader
case, in which the plaintiff United of Omaha Life Insurance Company
represents that there is a dispute among ACass Systems, LLC; BizCapital
BIDCO I, LLC; and Colleen Cass regarding the proceeds of a life insurance
policy. See filing 1. The Court's questions relate to ACass Systems' pending
bankruptcy proceeding. See filing 1 at 1.
      The Court's rules are clear: when "a party to a civil case is a debtor in a
bankruptcy case, the court issues an order staying further proceedings in the
case as to the party in bankruptcy. The case may proceed as to any parties not
in bankruptcy." NEGenR 1.5(a)(1). But, because the complaint doesn't describe
the defendants' dispute in detail, and the defendants have not filed responsive
pleadings themselves, the Court isn't sure what staying the case simply as to
ACass Systems would mean.
      Beyond that, it's also true that because the automatic bankruptcy stay
of 11 U.S.C. § 362(a)(1) applies to the "commencement or continuation" of a
proceeding "against the debtor," it doesn't apply to a proceeding brought by the
debtor that inures to the benefit of the debtor's estate. Farley v. Henson, 2 F.3d
273, 274 (8th Cir. 1993); Brown v. Armstrong, 949 F.2d 1007, 1009-10 (8th Cir.
1991); Wickenkamp v. Smith, No. 8:13-CV-262, 2013 WL 6197158, at *1 (D.
Neb. Nov. 27, 2013); see E3 Biofuels, LLC v. Biothane, LLC, 6 F. Supp. 3d 993,
1003 (D. Neb. 2014), aff'd, 781 F.3d 972 (8th Cir. 2015) (citing Victor Foods,
Inc. v. Crossroads Econ. Dev. of St. Charles Cty., Inc., 977 F.2d 1224, 1227 (8th
Cir. 1992)). While ACass Systems is a "defendant" at the moment, that doesn't
mean much in an interpleader case—and it may be that ACass Systems,
represented by the bankruptcy trustee, is really the natural plaintiff. But
again, the Court doesn't know enough about the underlying claims to say.
         And perhaps most significantly, without knowing more about the
underlying claims, the Court can't tell whether this case should be here, or
should be referred to the bankruptcy court. For instance, it's possible (given
what little the Court knows about the timing of the decedent's attempted
beneficiary change, and ACass Systems' bankruptcy) that the parties' claims
arise under Title 11 of the United States Code, or have arisen in a Title 11 case,
or are related to a case under Title 11—meaning that this Court's rules refer
them to the bankruptcy court. NEGenR 1.5(a); see 28 U.S.C. § 157. It's also
possible that this case presents so-called Stern claims, which should be heard
by the bankruptcy court and decided by this Court on the bankruptcy judge's
findings and recommendation (unless the parties consent to disposition by the
bankruptcy court). See Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 35-
38 (2014) (citing Stern v. Marshall, 564 U.S. 462 (2011)); see also Wellness Int'l
Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1944-45 (2015).1




1   The Court has noted that these funds—and the dispute over them—was the subject of some
filings on the bankruptcy docket, and even the subject of a short-lived (and perhaps
mistakenly filed?) adversary proceeding. But they provide little clarity, and the Court does
not feel obliged to scour a lengthy bankruptcy court docket sniffing for truffles.


                                             -2-
         In short: at this preliminary stage of the case, the Court doesn't know
what's going on, and so cannot determine whether a bankruptcy stay is
required or reference to bankruptcy court is appropriate. Accordingly, the
Court will ask the parties to inform it.2


         IT IS ORDERED that on or before June 28, 2019, each party shall
         file a notice of its position (including facts and legal authority) on
         (1) whether this case should be stayed as to ACass Systems, and
         (2) whether this case should be referred to bankruptcy court.


         Dated this 14th day of June, 2019.


                                                     BY THE COURT:



                                                     John M. Gerrard
                                                     Chief United States District Judge




2   The Court also notes that under its rules, "[i]f any party files a motion requesting referral
of the case to the bankruptcy court, the case is referred to the bankruptcy court for further
action." NEGenR 1.5(a)(1).


                                               -3-
